      Case 1:11-cv-01273-PAE-SLC Document 218 Filed 03/10/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 CHRISTOPHER A. HENRY,

                               Plaintiff,                    11 Civ. 1273 (PAE) (SLC)
                       -v-
                                                                       ORDER
 C.O. MILLER, C.O. JOSEPH GRASSO,
 and C.O. LORENZO COLANGELO

                               Defendants.


PAUL A. ENGELMAYER, District Judge:

       The Court has received another motion from pro se plaintiff Christopher Henry seeking

reconsideration of the November 2019 dismissal of his claims. Dkt. 217. In that motion, Henry

largely reprises the same arguments that he raised in his many prior requests for reconsideration,

see Dkts. 175, 177–78, 181, 185, 189, 193, 196, 198, 205, 211, which the Court has repeatedly

rejected, see Dkts. 176, 188, 192, 195, 197, 200, 209, 212. He also suggests that defendants’

change in counsel and fact that Magistrate Judge Henry B. Pitman was replaced with Magistrate

Judge Sarah L. Cave represent “intervening changes of controlling law” that warrant

reconsideration. See Dkt. 217 at 4–5. Those contentions are meritless.

       The Court, for the same reasons previously given, denies Henry’s motion. This case

remains closed. The Clerk of Court is respectfully directed to terminate the motion pending at

docket 217.

       The Clerk of Court is further directed to mail a copy of this order to Henry.
     Case 1:11-cv-01273-PAE-SLC Document 218 Filed 03/10/21 Page 2 of 2




                                              PaJA.�
      SO ORDERED.

                                              ____________________________
                                              Paul A. Engelmayer
                                              United States District Judge


Dated: March 10, 2021
       New York, New York




                                     2
